Citation Nr: 1644272	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension with mild renal insufficiency. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986 and January 2003 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

In January 2015, the Board granted entitlement to an initial rating of 10 percent for hypertension, effective February 9, 2007, but denied entitlement to a rating in excess of 10 percent.  The Veteran timely appealed that denial to the Court of Appeals for Veterans Claims (Court).  In an October 2015 Joint Motion for Partial Remand (JMPR), the parties requested that the grant of a 10 percent rating for hypertension remain undisturbed, but that the Board's denial of entitlement to a rating in excess of 10 percent be vacated and remanded for readjudication.  The Court granted the JMPR and remanded the matter for action consistent with the JMPR's terms.  

In December 2015, the Board remanded for additional development, including a VA examination and updated treatment records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the December 2015 Board remand.  Specifically, an adequate examination was conducted in January 2016 and an adequate opinion was issued.  Additionally, updated treatment records were obtained.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

However, the Board concluded there were certain medical questions that remained unanswered despite the new examination, so in June 2016, an expert medical opinion was requested.  The Veteran was informed an opinion was sought.  After the opinion was received in July 2016, the Veteran was provided a copy and given 60 days to provide additional evidence or argument.  He responded that he had no further evidence to submit, and his representative provided an additional brief to the Board in September 2016.


FINDINGS OF FACT

1. For the period on appeal, the Veteran's diastolic pressure has been predominantly less than 110 and the Veteran's systolic pressure has been predominantly less than 200.  

2. The Veteran does not have renal dysfunction or chronic kidney disease.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's hypertension with mild renal insufficiency has been assigned a 10 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective February 9, 2007.  A 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or systolic pressure of 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  Id.  A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more, and a 60 percent rating requires diastolic pressure predominantly 130 or more.  Id.

In light of the medical evidence, the Board additionally considered whether the Veteran would be entitled to a compensable rating under 38 C.F.R. § 4.115a, Diagnostic Code 7541.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Under Diagnostic Code 7541, renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes is to be rated as renal dysfunction.  Only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.

Renal dysfunction is rated under 38 C.F.R. § 4.115a as follows: Albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  Constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. 

Except in cases where there is an absence of a kidney or there is chronic renal disease requiring regular dialysis, separate ratings are not to be assigned for any coexisting hypertension or heart disease.  38 C.F.R. § 4.115.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Increased Rating Analysis

Per the terms of the JMPR, the Veteran's appeal has been limited to entitlement to a rating in excess of 10 percent for his service-connected hypertension with mild renal insufficiency, from February 9, 2007 to the present. 

VA treatment records from February 2007 to September 2014 have been associated with the claims file.  In 2007, the Veteran established care at the VA Medical Center in Houston. The initial primary care evaluation was conducted on February 9, 2007 at which time his blood pressure was 137/95.  He was advised to start Hydrochlorothiazide (HCTZ) for his high blood pressure.  Subsequent treatment records reflect the Veteran continued to take blood pressure medications throughout the period on appeal, including later prescription for Lisinopril.  They do not document diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Additionally, they do not show treatment for renal insufficiency or any other kidney condition.  

The Veteran was afforded a VA examination in November 2006.  His blood pressure readings were 120/92, 120/92, and 126/94.  The examiner concluded that the Veteran had mild renal insufficiency with a creatine of 1.4 that was asymptomatic and at least as likely as not due to poorly-controlled hypertension.  

The Veteran was afforded a second VA examination for his hypertension in November 2011.  The results for the three blood pressure readings were 118/74, 112/80, and 116/76.  At the time, the Veteran was being treated with HCTZ and Lisinopril.  A Comprehensive Metabolic Panel was performed and the examiner stated that the results were within normal limits and showed no significant findings.  Specifically, the Veteran's bun was 17 mg/dl, creatine was 1.3 mg/dl, and eGFR was 66 ml/min/1.73m2.  A urinalysis was negative for protein, sugar, RBC, hyaline casts, and granular casts.  The examiner concluded that there was "no pathology to render a diagnosis" of renal insufficiency.

The Veteran was afforded a VA examination for his hypertension and kidney conditions in February 2013.  The examiner concluded that the Veteran's treatment plan for hypertension includes taking continuous medication, but that the Veteran did not have renal dysfunction or other kidney condition.  

During his October 2014 hearing, the Veteran testified that his blood pressure had increased.  His medical records show that he experienced a general increase in blood pressure readings, including 135/95 in August 2012, 152/101 in February 2013, 153/106 in March 2013, 136/90 in May 2014, and 154/107 in August 2014.  

Updated VA treatment records from October 2014 to January 2016 were obtained pursuant to the Board's December 2015 remand.  They show that the Veteran's blood pressure was 149/87 in May 2015, 103/66 in August 2015, 127/80 in October 2015, and 121/82 in November 2015.  They do not document treatment for renal insufficiency or any other kidney condition.  

The Veteran was afforded a fourth VA examination for his hypertension in January 2016.  At the time, the Veteran was being treated with Prazosin, Amlodipine, HCTZ, and Valsartan.  The Veteran's blood pressure results from the examination were 148/86, 138/92, and 138/90.  The Veteran produced a printout of blood pressure readings from January 2015 to January 2016 from an at-home blood pressure kit.  All of the readings were under 150/100.  The examiner concluded that the Veteran's hypertension does not impact his ability to work.  

The examiner also completed a kidney examination.  He documented that the Veteran had been diagnosed with mild renal insufficiency.  He concluded that the Veteran does have renal dysfunction, evidence of which includes persistent proteinuria, hematuria, or GFR <60 cc/min/1.73m2.  However, the Veteran does not require regular dialysis, and does not have renal dysfunction signs or symptoms, hypertension and/or heart disease due to renal dysfunction or any kidney condition, symptomatic renal tubular disorder, pyonephrosis, or urolithiasis.  He further reported that the Veteran does not have a history of urinary tract or kidney infections, kidney transplant or removal, or tumors or neoplasms.  Diagnostic testing was conducted and the Veteran's creatine was 1.3, and eGFR was 69.8, which the examiner indicated was abnormal.  The Veteran also had normal BUN and normal albumin or a negative proteinuria result.  The examiner concluded that the Veteran's kidney condition does not impact his ability to work.  

In light of the conflicting medical evidence as to whether the Veteran's renal insufficiency meets the criteria for diagnosing him with renal dysfunction, the Board submitted a VHA request for an expert opinion.  The Board noted that in 2006, the Veteran had a serum creatinine of 1.4, and 15mg protein in random urinalysis.  He submitted a copy of laboratory tests done through his work in May 2008, which showed elevated creatinine at 1.37, along with an eGFR (Estimated Glomerular Filtration Rate) of 56.  However, all creatinines since 2008 have varied from 1.2-1.3mg/dl. and all eGFRs have been greater than 60.  A VA examiner in 2011 concluded there was "no pathology" to support a diagnosis of renal insufficiency, despite a creatinine at that time of 1.3.  A VA examiner in 2016 concluded the Veteran did have renal dysfunction based on a creatinine of 1.3.  VA's examination worksheet defines renal dysfunction as including persistent proteinuria (no protein in the urine has been shown since 2006), hematuria (never shown), or eGFR of less than 60 (only shown in 2008).  However, to further confuse matters, the 2016 examiner noted the eGFR of 69.8 in 2015 was abnormal.  

The Board requested an opinion as to whether there is a difference between renal insufficiency and renal dysfunction, or whether those are synonymous terms.   It was also requested that the opinion discuss the medical significance of the creatinine findings in the Veteran's history, especially considering that one medical professional concluded there was "no pathology" showing renal insufficiency based on creatinine of 1.3, while another medical professional concluded the exact same finding warranted diagnosis of renal dysfunction.  

A medical advisory opinion was issued in July 2016 by Dr. B, who is a board-certified nephrologist.  Dr. B reviewed the Veteran's medical records in making this determination and summarized relevant medical records in a background section prior to issuing the requested opinions.  In this section, she specifically referenced the January 2016 examination report and stated that it was unclear why the examiner considered an eGFR of 69.8 ml/min/1.73m2 to be abnormal in the absence of other kidney abnormalities.

As to whether there was a difference between renal insufficiency and renal dysfunction, or whether they were synonymous terms, Dr. B stated that nephrologists try to avoid these terms because they are confusing, and that chronic kidney disease exists regardless of organ failure.  She further stated that chronic kidney disease exists where there is abnormal creatine and glomerular filtration rates for over three months or where there is kidney damage and a decreased GFR.  Kidney damage is defined as abnormal urinary sediment (hematuria/proteinuria), abnormal imaging, kidney transplantation, or kidney biopsy.  Nephrologists and the Kidney Disease Improving Global Outcomes (KDIGO) define a decreased GFR as <60 ml/min/1.73m2 and kidney failure as <15 ml/min/1.73m2 or dialysis.   She summarized that kidney insufficiency and renal dysfunction would be synonymous terms, used when the eGFR is <60 ml/min/1.73m2 and there are markers of kidney damage.  

As for the medical significance of the Veteran's past creatine findings, as discussed above, Dr. B. stated that patients with normal-to-mildly increased albuminuria and eGFR between 60-89 ml/min/1.73m2, and in the absence of other markers of kidney disease such as hematuria or abnormal imaging, would be at low risk of developing clinically significant chronic kidney disease.  She further stated that a 50 year-old African American man with a creatine of 1.3 mg/dL would have an eGFR 71 ml/min/1.73m3 or 74 ml/min/1.73m2 and, with no other markers of kidney disease, would have low risk of progression and "would not be considered to have [chronic kidney disease]."  

In consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for hypertension for the entire period on appeal.  The Veteran's medical records and VA examinations show that his diastolic pressure is predominantly below 100 and systolic pressure is predominantly below 160.  Thus, the Veteran does not satisfy the requirements for a 20 percent rating or higher for hypertension. 

The Board further finds that the Veteran is not entitled to a separate rating for renal dysfunction with hypertension under 38 C.F.R. § 4.115a.  The Board considered the conflicting medical evidence and found the evidence against a finding of kidney dysfunction to be more probative.  The November 2011 examiner, February 2013 examiner, and Dr. B, a board-certified nephrologist, have concluded that the Veteran does not have renal dysfunction or chronic kidney disease.  These findings are consistent with the Veteran's updated treatment records, which do not show treatment for renal dysfunction or chronic kidney disease.  Although the January 2016 examiner concluded that the Veteran has renal dysfunction, he based this conclusion off the Veteran's creatine of 1.32 and eGFR of 69.8.  Dr. B's report, based off KDIGO and nephrologists' consensus, makes it clear that these results do not constitute renal dysfunction or chronic kidney disease, particularly in light of the Veteran's lack of other symptoms or signs.  This determination is supported by the Veteran's treatment records and other VA opinions.  The Board thus finds that the Veteran is not entitled to a separate, higher rating for renal dysfunction with hypertension for any period on appeal. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptom of elevated blood pressure levels is aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the January 2016 VA examiner specifically opined that the Veteran's conditions do not impact his ability to work.  Thus, a claim for TDIU has not been raised. 


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in October 2006 and April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA examinations in November 2006, November 2011, February 2013, and January 2016.  These examinations were adequate because they were performed by a medical professional, included the necessary findings, and were based on a review of the Veteran's record, history, and symptomatology.  To the extent there remained unanswered medical questions or inconsistencies in the evidence, the Board sought an expert medical opinion, as detailed above.

Additionally the Veteran provided testimony at a Board hearing in October 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  The RO issued a Supplemental Statement of the Case (SSOC) in January 2016 that addressed additional evidence that had been received.  Additionally, the Veteran submitted a Due Process Waiver in January 2016 stating that he received the SSOC and he had no additional evidence to submit.  He also received a copy of the expert medical opinion and indicated he had no additional evidence to submit.


ORDER

Entitlement to rating in excess of 10 percent for the Veteran's hypertension with mild renal insufficiency is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


